COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Anthony Autrie Johnson v. The State of Texas

Appellate case number:    01-19-00602-CR & 01-19-00603-CR

Trial court case number: 17-DCR-079282 & 17-DCR-079283

Trial court:              434th District Court of Fort Bend County

       The motion for rehearing is denied.
       It is so ORDERED.




Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Panel consists of Justices Keyes, Kelly, and Landau.

Date: ___November 24, 2020_____